Citation Nr: 1603321	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for right shoulder condition.

3.  Entitlement to service connection for lower back condition.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for gastroesophageal reflux disease.

8.  Entitlement to service connection for an acquired psychiatric disorder.

9.  Entitlement to service connection for acne, claimed as skin condition.

10.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to October 1984, January 2003 to October 2003, and from June 2004 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and from a September 2010 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files, to include the VA outpatient treatment records dated from October 2011 to March 2013.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The Board notes that a complete copy of the March 2013 Supplemental Statement of the Case has not been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2011, April 2012, and March 2013 substantive appeals, the Veteran indicated he did not want a Board hearing.  Subsequently, in May 2015, the Veteran submitted an additional substantive appeal and statement requesting a Board hearing by live videoconference for the issues on appeal.  In the January 2016 written brief, the Veteran's representative reiterated the Veteran's request.  Therefore, a remand is needed to schedule the Veteran for a Board hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a personal hearing with the Board via videoconference in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




